Matter of Edward M. (Ajja M.) (2019 NY Slip Op 00760)





Matter of Edward M. (Ajja M.)


2019 NY Slip Op 00760


Decided on February 1, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 1, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, NEMOYER, AND CURRAN, JJ.


1196 CAF 16-01180

[*1]IN THE MATTER OF EDWARD M., ELAJJA M., KEVIYA M., AND WADE M. ONONDAGA COUNTY DEPARTMENT OF CHILDREN AND FAMILY SERVICES, PETITIONER-RESPONDENT; AJJA M., RESPONDENT-APPELLANT. (APPEAL NO. 1.) 


D.J. & J.A. CIRANDO, PLLC, SYRACUSE (ELIZABETH deV. MOELLER OF COUNSEL), FOR RESPONDENT-APPELLANT.
ROBERT A. DURR, COUNTY ATTORNEY, SYRACUSE (MAGGIE SEIKALY OF COUNSEL), FOR PETITIONER-RESPONDENT. 
JOHN G. KOSLOSKY, UTICA, ATTORNEY FOR THE CHILDREN. 

	Appeal from an order of the Family Court, Onondaga County (Michele Pirro Bailey, J.), entered May 31, 2016 in a proceeding pursuant to Family Court Act article 10. The order, among other things, terminated placement of the subject children with the Onondaga County Department of Children and Family Services. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of Lakeya P. ([appeal No. 2] — AD3d — [Feb. 1, 2019] [4th Dept 2019]).
Entered: February 1, 2019
Mark W. Bennett
Clerk of the Court